DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.  Claims 1, 23, and 28 are currently amended.  Claims 12-22 were previously withdrawn.  Claims 39-48 have been canceled from consideration.  Claims 50-55 are newly added.  Claims 1-11, 23-38, and 49-55 are pending review in this correspondence.
 
Response to Amendment
	Rejection of claims 1-3, 5, 6, and 10 as being anticipated by Ellis et al (US 2011/0031168 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 23-25, 27-31, 36, 37, and 49 as being anticipated by Andrulat et al (US 2013/0209995 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claim 4 as being unpatentable over Ellis et al (US 2011/0031168 A1) in view of Hansen et al (US 2002/0008053 A1) is withdrawn in view of applicant’s claim amendments.

	Rejection of claims 26 and 35 as being unpatentable over Andrulat et al (US 2013/0209995 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claims 32-34 as being unpatentable over Andrulat et al (US 2013/0209995 A1) in view of Takii et al (US 2001/0055545 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claim 38 as being unpatentable over Andrulat et al (US 2013/0209995 A1) in view of Hofstadler et al (US 2012/0115213 A1) is withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10, 11, and 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al (US 2004/0142384 A1) (provided in IDS filed 8/25/2021). 
With respect to claim 1, Cohen discloses a magnetic separator (20) comprising:
A frame having a first sidewall and a second sidewall (sidewalls 52, See Fig. 3 reproduced below, referred to as Fig. 3-1), wherein the first sidewall is spaced form the second sidewall to define a first opening (container receiving opening 52, See Fig. 1 and Para. 0096) configured to receive the at least one container between the first sidewall and the second sidewall;
A first magnetic field generating element (magnet 34, See Para. 0096 and Fig. 1) coupled to the first sidewall and a second magnetic field generating element (magnet 36, See Para. 0096 and Fig. 1) coupled to the second sidewall such that the first magnetic field generating and the first sidewall are positioned across the first opening from the second magnetic field generating element and the second sidewall and such that the at least one container (container 22, See Fig. 3 and Para. 0085) is positionable between the first and second magnetic field generating elements (See Figs. 2 and 3);
The first magnetic field generating element comprising a first surface facing the first sidewall and a second surface configured to face the at least one container, wherein the first surface and the second surface of the first magnetic field generating element face in opposite directions (See Fig. 3 reproduced below, 3-1); and
The second magnetic field generating element comprising a first surface facing the second sidewall and a second surface configured to face the at least one container, wherein the 

    PNG
    media_image1.png
    502
    683
    media_image1.png
    Greyscale

Fig. 3 (reproduced, Fig. 3-1)
	With respect to claim 2, Cohen depicts that the first magnetic field generating element is mounted on an inwardly facing surface of the first sidewall, and the second magnetic field generating element is mounted on an inwardly facing surface of the second sidewall (See Fig. 3).
	With respect to claim 3, Cohen depicts that the first sidewall is parallel to the second sidewall.
	With respect to claim 5, Cohen depicts that the first opening is defined between the first and second sidewalls and permits the at least one container to be inserted in a horizontal 
	With respect to claim 6, Cohen discloses the inclusion of a second opening (opening 84) formed in the frame and permitting access to the at least one container from above when the at least one container is positioned between the first magnetic field generating element and the second magnetic field generating element (See Fig. 1 and Para. 0103).
	With respect to claims 10 and 11, Cohen discloses that the first magnetic field generating element can include a first permanent magnet, wherein the first permanent magnet has a maximum magnetic pull force equal to or greater than 100 Newtons (See Para. 0016 of Cohen for discussion of the potential material of the magnets, to include a material that can consist of neodymium iron boron, or an electromagnet; Para. 0039 of applicant’s specification notes that the permanent magnet constituting the magnetic field generating elements 14 and 16 may be nickel-plated neodymium block magnets or electromagnet).
	With respect to claim 50, Cohen discloses the inclusion of a bottom wall (bottom plate 76) extending between the first sidewall and the second sidewall and having an upwardly facing surface configured to support the at least one container (See Fig. 3 and Para. 0102).
	With respect to claim 51, Cohen depicts that the first magnetic field generating element is positioned between the first sidewall and the at least one container, and the second magnetic field generating element is positioned between the second sidewall and the at least one container (See Fig. 3).
	With respect to claim 52, Cohen depicts that:

	The second sidewall comprises an inwardly facing surface facing the first surface of the second magnetic field generating element; and
	The inwardly facing surface of the first sidewall faces the inwardly facing surface of the second sidewall (See Fig. 3 reproduced below, referred to as Fig. 3-2).

    PNG
    media_image2.png
    401
    594
    media_image2.png
    Greyscale

Fig. 3 (reproduced, Fig. 3-2)

Claim(s) 23-25, 28-30, 32-34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takii et al (US 2001/0055545 A1).
With respect to claim 23, Takii discloses a system for sucking and discharging a solution from a vessel comprising:

A fluid transfer member (suction nozzles 2, See Fig. 1 and Para. 0032) configured to transfer fluids and suspended solids to and from the at least one container;
An automated manipulator (moving means 3, See Fig. 1 and Paras. 0032 and 0034-0035) configured to move the fluid transfer member relative to the work surface;
A plurality of magnetic field generating elements (magnets 8) each being at least linearly moveable relative to the work surface between a first position remote from the at least one container and a second position adjacent to the at least one container during operation of the workstation (See Fig. 1 and Para. 0036); and
An actuator (motor 4h) positioned at least partially within the base below the work surface and configured to move at least a first magnetic field generating element of the plurality of magnetic field generating elements relative to the work surface (See Figs. 4A-D and Para. 0049).
With respect to claim 24, Takii discloses that the plurality of magnetic field generating elements are laterally spaced apart from each other to define a plurality of rows for receiving a plurality of containers including the at least one container (See Figs. 4B and 4D and Para. 0049).
With respect to claim 25, Takii depicts that each magnetic field generating element of the plurality of magnetic field generating elements has a longitudinal axis, the longitudinal axes 
With respect to claim 28, Takii discloses that the actuator comprises a linear actuator configured to reciprocally move at least the first magnetic field generating element of the plurality of magnetic field generating elements between the first position and the second position (See Figs. 4B and 4D and Paras. 0048-0051).
With respect to claim 29, Takii discloses that the linear actuator comprises a motor (See Para. 0049).
With respect to claim 30, Takii discloses that the automated manipulator is arranged above the work surface and the fluid transfer member is configured to transfer fluids to and from the at least one container via an opening (wells 6a) in a top of the at least one container (See Fig. 1 and Paras. 0033-0035).
With respect to claim 32, Takii discloses the inclusion of a pump (pumps 5c and 5e) in fluid communication with the fluid transfer member and configured to add and remove fluids to and from the at least one container via the fluid transfer member (See Para. 0037).
With respect to claim 33, Takii discloses that the pump is mounted on the automated manipulator (See Para. 0037 for discussion of how suction of solution by a suction pump (5c) is utilized to remove solution from the suction nozzles through a manifold (5b), and a liquid conveying means (comprising switching valve 5d, conveying pump 5e, cleaning fluid vessel 5f, and cleaning fluid) for feeding the liquid into pipes (5a) to fill the vessels with liquid (See Para. 0037); the integration of the various components of the solution discharge means (5) is being interpreted to be an equivalence of being “mounted” or connected).

With respect to claim 36, Takii discloses that the fluid transfer member includes at least two parallel fluid conduits (See Figs. 1 and 3 and Para. 0035).

Claim(s) 26, 27, 31, 35, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al (US 2001/0055545 A1) in view of Andrulat et al (US 2013/0209995 A1).
Refer above for the disclosure of Takii.
With respect to claim 26, Takii fails to disclose the specifics of the dimensions of the plurality of magnetic field generating elements.
Andrulat teaches a laboratory apparatus for magnetic treatment of samples, wherein each magnetic field generating element (arms 5) has a length that is parallel to the longitudinal axis and a width that is perpendicular to the longitudinal axis (See Figs. 2 and 4a-b), Andrulat fails to specifically disclose the length and width of each magnetic field generating element (arms 5) being greater than or equal to 10 inches and the width being greater than or equal to 0.5 inches.  Andrulat does disclose, in Para. 0046, that the width of at least one recess or opening in the sample reception device, preferably is chosen from preferred ranges, which are any combinations of the following preferred lower and upper limits : [0; 0.1; 0.2; 0.5; 1.0; 1.5; 2.0; 3.0; 4.0; 5.0 mm] < =d;= < [5.0; 7.5; 10; 15; 20; 40; 50 mm], with W being measured in the 
Although the specific dimensions claimed of the length of the magnetic field generating elements are not taught in the combination of Takii and Andrulat, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the dimensions of the magnetic field generating elements, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided each magnetic field generating element of modified Takii and Andrulat with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that these dimensions are rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).
	With respect to claim 27, the combination of Takii and Andrulat discloses that the plurality of magnetic field generating elements are movable in a horizontal direction (See Paras. 0014-0015 and 0072 of Andrulat).
With respect to claim 31, the combination of Takii and Andrulat discloses that the automated manipulator includes a Cartesian coordinate robot (See Para. 0040 of Andrulat for discussion of transport device being a part of a robotic movement system of the laboratory apparatus) that is moveable in at least an x-direction and a y-direction (See Fig. 2 and Para. 0113 of Andrulat for discussion of the pipetting tool being suspended to a frame 19 and being moveable in all directions 15 by the transport device 17, which is a transport and lift device).
With respect to claims 35 and 49, Takii fails to disclose the inclusion of a plurality of magnetic beads, wherein the beads are utilized to temporarily bind to the target substance to separate the target substance from the medium in the container.
In an embodiment of Andrulat that utilizes laboratory apparatus 200-400 (Figs. 7a-b, 9, and 10a-d), magnetic separation can be performed on samples containing magnetic material, 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the use of magnetic beads, as taught in the embodiment of the laboratory apparatus depicted in Figs. 7a-b, 9, and 10a-d of Andrulat into the system of Takii for the advantage of being able to perform the separation step while keeping the sample receptacles in a single position, thus reducing the need to exchange tools and saving time during the separation process because it is more continuous and reproducible.

s 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al (US 2001/0055545 A1) in view of Hofstadler et al (US 2012/0115213 A1).
Refer above for the disclosure of Takii.
Takii fails to disclose that the first magnetic field generating element includes a first permanent magnetic, or that the first permanent magnet has a maximum magnetic pull force equal to or greater than 100 N.  Applicant’s specification notes that the permanent magnet constituting the magnetic field generating elements 14 and 16 may be nickel-plated neodymium block magnets or electromagnets (See Para. 0039 of applicant’s specification).
Hofstadler teaches a system for the analysis of samples, wherein magnetic beads can be utilized to elute DNA from a sample solution (See Paras. 0401-0402).  Nickel-plated neodymium magnets can be utilized in the system to generate a highly magnetic field (See Para. 0462 and Fig. 51).
It would have been obvious to one of ordinary skill in the art to utilize the nickel-plated neodymium magnets taught by Hofstadler as the permanent magnets of Takii for the purposes of generating a highly magnetic field, thus ensuring a high degree of separation of the magnetic particles and associated target from the medium.

Allowable Subject Matter
Claims 53-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the magnetic separator of claim 5, specifically the inclusion of a non-magnetic support rack configured to hold the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach the inclusion of at least one of a beam or a third wall extending between the inwardly facing surface of the first sidewall and the inwardly facing surface of the second sidewall (claim 4) or the inclusion of a non-magnetic support rack configured to hold the at least one container and dimensioned for insertion through the first opening to position the at least one container between the first and second magnetic field generating elements (claim 7).

Response to Arguments
Applicant’s arguments filed September 23, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        November 6, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796